Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2020

The Court of Appeals hereby passes the following order:

A20A0916. QUANTAVIOUS LEE JACKSON v. THE STATE.

      In 2016, a jury found Quantavious Lee Jackson guilty of four counts of
trafficking persons for sexual servitude, and the trial court sentenced him to two
consecutive life sentences. Jackson filed a motion for new trial, which the trial court
denied on March 5, 2019. On March 7, 2019, Jackson filed a motion for supersedeas
bond, which the trial court denied on March 20, 2019. Jackson filed a notice of appeal
from this order on April 15, 2019. Thereafter, on April 22, 2019, Jackson filed a
second notice of appeal purporting to appeal the denial of his motion for new trial.
We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Jackson did not file a notice of
appeal within 30 days after entry of the order denying his motion for new trial, we
lack jurisdiction to consider the appeal.
      Although Jackson filed a notice of appeal within 30 days of the order denying
supersedeas bond, that order is moot because Jackson no longer has the right to a
direct appeal from the denial of his motion for new trial. See Randolph County v.
Johnson, 282 Ga. 160 (1) (646 SE2d 261) (2007) (“An appeal becomes moot if the
rights insisted upon could not be enforced by a judicial determination.”). When the
questions presented on appeal have become moot, the appeal is subject to dismissal.
See OCGA § 5-6-48 (b) (3). For these reasons, this appeal is hereby DISMISSED.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/24/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.